Per curiam.

Motion is made in this case to dismiss the appeal, and to strike the pretended statement of facts from the record for the reason that it was not filed or settled in time; that it was not certified as required by law; that it does not contain the evidence given on the trial, and that notice of its settlement was not sufficient nor in time to give the court jurisdiction to settle it.
This case falls within the rule laid down by this court in Stenger v. Roeder, 3 Wash. 412 (28 Pac. Rep. 748); also Enos v. Wilcox, 3 *297Wash. 44 (28 Pac. Rep. 364); Snyder v. Kelso, 3 Wash. 181 (28 Pac. Rep. 335).
The motion will be sustained, the statement of facts stricken, the appeal dismissed and the judgment of the lower court affirmed.